Citation Nr: 1402135	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for back disability.

2.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Indianapolis, Indiana.  A copy of the transcript is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The issue of service connection for an acquired psychiatric disability, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appeals of service connection for back disability and PTSD were denied in a May 2008 rating decision; and the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

2.  The evidence received since the May 2008 rating decision, regarding service connection for back disability, is not new and material.  

3.  The evidence received since the May 2008 rating decision, regarding service connection for an acquired psychiatric disability, including PTSD, is new and material.  


CONCLUSIONS OF LAW

1.  The May 2008 rating decision, that denied the reopening of service connection for back disability and denied service connection for PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received since the May 2008 rating decision to reopen service connection for back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  New and material evidence has been received since the May 2008 rating decision to reopen service connection for an acquired psychiatric disability, including PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

In making all determinations, the Board considers the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology, that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

New and Material Evidence

In a May 2008 rating decision, the RO denied the reopening of service connection for back disability because new and material evidence had not been submitted.  The RO also denied service connection for PTSD because the medical evidence did not show a diagnosis of PTSD, stressors could not be verified, and there was no link between a current disability and the alleged stressors.  The Veteran was notified of the May 2008 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  As a result, the Board finds that the rating decision became final for these claims on appeal.  No new and material evidence was received within one year of the 2008 rating decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the May 2008 rating decision, pertaining to the claims on appeal, does not include relevant official service department records, and as noted, there was no evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.

Back Disability

The evidence of record at the time of the May 2008 rating decision included the Veteran's service treatment records, service personnel records, and VA outpatient treatment records from July 1999 to January 2008.

The evidence of record associated with the claims file since the May 2008 rating decision includes VA outpatient treatment records from April 2009 to December 2009 and January 2012 to April 2013, Social Security Administration (SSA) records, duplicate service treatment records, an April 2011 RO administrative willful misconduct determination report, and April 2013 Board hearing transcript.  

Such evidence, with the exception of duplicate service treatment records, was not previously associated with the claims file and is considered new; however, is not "material" because does not relate to an unestablished fact necessary to substantiate the claim on appeal.  The hearing transcripts provides no new evidence in that the Veteran repeats his prior contentions. 

The April 2011 RO administrative willful misconduct determination report concluded that the January 1981 in-service incident was incurred in the line of duty and on a day the Veteran willfully disobeyed a lawful order from a commissioned officer on a military post.  

Specifically, the Veteran failed to obey the order "not to have pass privileges" while stationed at Fort Campbell on January 31, 1981, which is the day he was involved in a motor vehicle accident that resulted in the documented complaints and treatment for the back.  

The Board finds this determination is adverse to the Veteran's claim on appeal and such adverse evidence cannot be used as the basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence which is unfavorable to a claimant's case may not 'trigger a reopening' of the claim).

Moreover, the SSA and VA outpatient treatment records are redundant of the evidence already of record which show the Veteran's has a current back disability (which has never been at issue), thus cannot be used to reopen the claim on appeal.  In this regard, it is important for the Veteran to understand that treatment for his back disability does not provide material evidence as there has never been a question that he has a "back disability".  The question is whether this disability is related to service.    

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and the claim is not reopened.  38 C.F.R. § 3.156(a).  

Acquired Psychiatric Disability, including PTSD

The evidence received since the May 2008 rating decision, particularly a July 2009 VA outpatient treatment record and April 2007 mental status examination report associated with the SSA records, were not previously received submitted to VA.  Following psychiatric evaluations, the examining physicians listed PTSD among the Veteran's Axis I diagnoses.  Such evidence is pertinent to the element of a current disability of PTSD, which was not established at the time of the May 2008 rating decision.

As a result, the Board finds that the newly received evidence, specifically the July 2009 VA outpatient treatment record is new and material.  Having submitted new and material evidence, the service connection claim for an acquired psychiatric disability, including PTSD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that the duty to notify has been satisfied by a June 2010 letter.

Regarding the duty to assist, the evidence of record includes the Veteran's service treatment records, service personnel records, VA outpatient treatment records, SSA records, and statements from the Veteran.  The Veteran was also provided an opportunity to set forth his contentions during the April 2013 Board hearing before the undersigned Veterans Law Judge.

The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has been represented by a veterans' service organization for years, and was assisted at his Board hearing by a representative from that organization.  He was asked questions about the alleged in-service incident and his current back symptomatology.  Neither the Veteran nor his representative have asserted the Board hearing was defective in any manner or that he has been prejudiced in any way by the conduct of that hearing.

There is no indication that additional records exist pertaining to the alleged back disability, and if they did, that they would provide a basis to grant the reopening of this claim.  

The Board finds no further assistance to the Veteran with the development of evidence is required regarding the back disability.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Given the fully favorable decision to reopen service connection for an acquired psychiatric disability, including PTSD, the Board finds that any concern regarding the timing or content of the Veterans Claims Assistance Act of 2000 (VCAA) notice provided to the Veteran is moot or represents harmless error.  

ORDER

As new and material evidence has not been received to reopen service connection for back disability, the claim is not reopened; the appeal is denied.

New and material evidence has been received to reopen service connection for an acquired psychiatric disability, including PTSD; and to that extent only the appeal is granted.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of service connection for an acquired psychiatric disability, including PTSD.  

The evidence of record demonstrates current findings of an acquired psychiatric disability, including PTSD.  In multiple personal statements, and at the April 2013 Board hearing, the Veteran reported that this disability resulted from a second in-service motor vehicle accident, dated approximately February or March of 1981 or 1982, in which he was a passenger.  

Specifically, he notes the driver lost control and hit another vehicle head-on, and witnessed the death of the other driver.  He reported being in denial and sent to a psychiatrist.  Review of the service treatment records show he was counseled at the Community Drug and Alcohol Assistance Center (CDAAC) in November 1977, and the next month he completed a social evaluation that resulted in orders to return to duty (RTD).  In addition, pursuant to the July 2009 VA outpatient psychiatric evaluation, the examiner marked "yes" the Veteran has been exposed to a traumatic event in which he witnessed, experienced, or was confronted with an event that involved actual or threatened death or serious death to self or others (car accident), and the Veteran's response involved intense fear, helplessness, or horror (driver of other vehicle was found dead by the Veteran).  

The Board finds that the evidentiary record shows a diagnosis for an acquired psychiatric disability, including PTSD, consistent statements from the Veteran that an in-service event incurred that resulted in psychiatric symptomatology, and an indication that the current disability is linked to service.  See 38 U.S.C.A. § 5103A(d)(2)(B), (C); 38 C.F.R. §§ 3.159(c)(4)(i)(B), (C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, there is insufficient competent medical evidence of record to make a decision on this claim because there is a certain medical question that cannot be answered by the Board.  Id.  Specifically, this question concerns the relationship, if any, between the current acquired psychiatric disability and service, to include the alleged in-service incident of witnessing a death following a motor vehicle accident.  This question should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. §§ 3.159(c)(4).  A VA examination with medical nexus opinion will assist in determining the nature and etiology of this claimed disability.

Accordingly, the case is REMANDED for the following actions:
	
1.  Schedule the Veteran for the appropriate VA examination to determine: (a) whether there is a relationship between the current acquired psychiatric disability, including PTSD, and military service; and (b) the current nature and extent of the identified psychiatric disability.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  

The VA examiner should:

a) Is it at least as likely as not that the Veteran  now has PTSD?  

b) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed acquired psychiatric disability (if any is found on your examination), including PTSD (if any is found in your examination), had its origin in service or is in any way related to the Veteran's military service, to include the alleged in-service incident of witnessing a death following a motor vehicle accident.

c) Indicate whether the Veteran was a credible historian of the alleged in-service incident of witnessing a death following a motor vehicle accident.  In this regard, the examiner is asked to be very specific regarding what stressor caused PTSD (if PTSD is found) because one of the Veteran's stressful events in service cannot, as a matter of law, provide the basis to grant service connection for PTSD under VA law. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


